DETAILED ACTION
	Claims 2-3, 5-9, 11, 14-20, 23-26, 31-33, 35-40, 46, 49, 53-54, 58, 63-76 and 78 were/stand cancelled.  Claims 1, 4, 10, 12-13, 21-22, 27-30, 34, 41-45, 47-48, 50-52, 55-57, 59-62, 77 and 79 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 4, 10, 12-13, 21-22, 27-30 and 34, drawn to drawn to articles and composition comprising the articles, classified in A61K 9/1647.
s 41-45, 47-48, 50-52, 55-57, 59-62, 77 and 79, drawn to a method of lubricating a joint, classified in A61P 19/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a materially different process such as a method of oral drug delivery.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election
Applicant is required to elect a species from each of the following 4 species election requirements.
First Species
This application contains claims directed to the following patentably distinct species: Polymer.  Specifically, Applicants must elect a single disclosed polymer or a specifically disclosed combination of polymer for the articles.  These species are independent or distinct because they have different modes of effect and operation.  All of the compounds possess different physical and chemical properties as well as being structurally divergent.  Applicant is required under 35 U.S.C. 121 to elect a single 
Second Species
This application contains claims directed to the following patentably distinct species: Elastomeric and/or Bio-lubricious compound.  Specifically Applicants must elect whether the particles are elastomeric and/or if the polymer incorporates at least one bio-lubricous compound and if it incorporates a bio-lubricious compound what is(are) the bio-lubricous compound(s) as well as how they are incorporated into the particles.  These species are independent or distinct because they have different modes of effect and operation.  All of the compounds possess different physical and chemical properties as well as being structurally divergent.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 4, 10, 12-13, 21-22, 27-30, 34, 41-45, 47-48, 50-52, 55, 62, 77 and 79 are generic.

Third Species
This application contains claims directed to the following patentably distinct species: Carrier Fluid.  Specifically Applicants must elect a specific carrier fluid or a specifically disclosed carrier fluid. These species are independent or distinct because they have different modes of effect and operation.  All of the compounds possess different physical and chemical properties as well as being structurally divergent.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single 
Fourth Species
This application contains claims directed to the following patentably distinct species: Therapeutic agent.  Specifically, Applicants must elect a specifically disclosed therapeutic or a specifically disclosed combination of therapeutics.  These species are independent or distinct because they have different modes of effect and operation.  All of the compounds possess different physical and chemical properties as well as being structurally divergent.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 4, 10, 12-13, 21-22, 27-30, 34, 41-45, 47-48, 50-52, 55-57, 59-62, 77 and 79 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616